Citation Nr: 0826849	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-37 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than August 31, 
2002, for the grant of total disability based upon individual 
unemployability (TDIU) benefits.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that decision, the RO granted 
entitlement to TDIU benefits, effective August 31, 2002.  


FINDINGS OF FACT

In a written communication received at the VA in August 2008, 
the veteran indicated his desire to withdraw his request for 
an earlier effective date for TDIU benefits from appellate 
status.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran in this appeal of entitlement to an earlier effective 
date for grant of TDIU benefits have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made 
by the veteran or by his authorized representative.  See 38 
C.F.R. § 20.204.

VA received a statement from the veteran, in August 2008, 
indicating he wished to withdraw his pending appeal.  The 
statement fulfilled the form and content requirements for 
filing a withdrawal of appeal.  See 38 C.F.R. § 20.204.  
Accordingly, as the appeal has been withdrawn, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.



ORDER

The appeal is dismissed.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


